 TITCHE-GOETTINGER COMPANYTitche-Goettinger Company and Retail,Wholesale,and Department Store Union,AFL-CIO. Case16-CA-2640.June 28, 196713ECISION AND ORDERBy MEMBERS BROWN, JENKINS, AND ZAGORIAOn April 5, 1967, Trial Examiner William Seagleissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Ex-aminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to athree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and herebyadopts the Trial Examiner's findings, conclusions,and recommendations.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommended Order of the Trial Examiner, andorders that the Respondent, Titche-GoettingerCompany, Dallas, Texas, its officers, agents, suc-cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.'The Trial Examiner inadvertently failed to dispose of the allegation,in subparagraph 7(e) of the amended complaint, that on or about June 14and 15, 1966, Joe Vlk, an alleged supervisor, orally interrotgated theRespondent's employees with respect to their voting intentions andpreferences, in violation of Section 8(a)(1) of the Act. Absent anyevidence in that regard, we hereby dismiss the allegation.We correct the Trial Examiner's inadvertent reference to July 21 indefining the newly conferred holiday option period, which in fact was fromMay 26 to July 2, and we also hereby substitute "in any other manner"for "in any like or related manner" in the second line of the seventh sub-stantive paragraph of the notice attached as an appendix to the Trial Ex-aminer's Decision.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner: Upon a charge filedon April 4, 1966. a complaint issued on May 13, 1966,19and an amendment to the complaint issued on August 25,1966, the Trial Examiner heard this case at Dallas, Tex-as. on January 16 and 17. 1967.The basic issues presented by the pleadings werewhether the Respondent violated Section 8(a)(1) of theAct by announcing an additional paid holiday during thependency of a union organizing campaign, and by coer-cively interrogating employees and threatening their jobsecurity while the same union organizing campaign wasin progress.Subsequent to the hearing, counsel for the GeneralCounsel and for the Respondent filed briefs, which havebeen duly considered.Upon the record so made and in view of my observa-tion of the demeanor of the witnesses, I hereby make thefollowing findings of fact:1.THE RESPONDENTTheRespondent,Titche-GoettingerCompany(hereinafter referred to as Titche's) is a Texas corpora-tionwhich maintains retail stores and a warehouse atvarious locations in Dallas. Texas, where it has been en-gaged in the business of buying and selling goods and ser-vices. The Respondent is a wholly owned subsidiary ofAllied Stores. The only facilities of the Respondent in-volved in the present proceeding are its warehouse andservicecenter locatedat10750DentonDrive(hereinafter referred to as the service center) and a retailstore identified as the Titche Northpark retail store' inDallas. Texas.During the past 12 months, which is a representativeperiod, the Respondent, in the course and conduct of itsbusiness operations, sold and distributed products, thegross value of which exceeded $500,000. During thesame period of time, the Respondent shipped and trans-ported products valued in excess of $50,000 from its ownplaces of business directly to States of the United Statesother than the State of Texas. During the same period oftime, the Respondent also received goods valued in ex-cess of $50,000, which were transported to its places ofbusiness directly from States of the United States otherthan the State of Texas.The Respondent admits that at all material times it hasbeen an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and I so find.II.THE LABOR ORGANIZATIONINVOLVEDRetail,Wholesale and Department Store Union,AFL-CIO (hereinafter referred to as the Union). is alabor organization which has been seeking to organize theemployeesof theRespondent.III.THE UNFAIR LABOR PRACTICESA.The Organizational BackgroundThe Union's organizing campaign was launched duringthe last week in March 1966 when a small nI(mber ofTitche's employees met with a union representatikvle at thehome of one of them by the name of Harol Denis'This store seems to be referred to erroneously in the complaint as theNorth Fork Retail Store. It is only indirectly involved in the presentproceeding, for the Union claimed to represent only the employees in theservice center166 NLRB No. 5 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDRichards,who was employed at the service center.Richards became very active in soliciting fellow-em-ployees to sign union authorization cards, and testifiedthat he had obtained 55 to 60 signatures of eligible em-ployeesOne of the other employees at the meeti'ig,whose name was Carroll Wayne Lassetter and who wasemployed at the service center, was also very active inthis regard and testified that he had succeededin signingup from 25 to 30 employees within a period of 6 or 7 daysafter the meeting.On April 5, 1966, the Union requested recognition asbargaining representative. but the Respondent declinedto extend such recognition, and on April 14 the Unionfiled a representation petition.2 The bargaining unit setforth in the petition consisted of "all warehouse em-ployees and production employees, including shippingand receiving department employees and truckdriversemployed at 10750 Denton Drive, Dallas, Texas." sub-ject to the usual exclusion of office clerical employees,technical and professional employees, guards, watchmen.and supervisors as defined in the Act. On May 17 and 18,the parties executed a stipulation for certification uponconsent election,3 and an election was scheduled for June16.Approximately 158 eligible voters cast ballots in theelection; of these 63 cast ballots in favor of the Union and61 cast ballots against it; and the ballots of 22 voters werechallenged.Under date of December 20, the Boarddirected that if a determination of the validity of the chal-lenged ballots was insufficient to give the Union a majori-ty, the election be set aside because of the failure of theRespondent to comply with the rule inExcelsior Un-derwear, Inc.,156 NLRB 1236 A second election waspending at the time of the hearing. The present proceed-ing is concerned with the unfair labor practices com-mitted by the Respondent prior to the first election.B.The Granting of the Holiday in Lieu of MemorialDayImmediately after the fixing of the date for the election,Leon D. Starr, who was then the president of Titche's butwho is now special assistant to the president of AlliedStores,began an unremitting propaganda campaignagainst the Union. The employees were bombarded withlettersurging them to vote against the Union in theforthcoming election, and this activity was climaxed onJune 9 by a somewhat lengthy speech to the employeesurging them to vote against the Union for pretty much thesame reasons as those advanced in the letters. The speechwas accompanied, moreover, by the turning over offlip-cards designed to illustrate and give point to Starr'sarguments. These arguments were based on the familiartheme that all the Union was interested in was the collec-tionof dues, and that their membership ^n the Unionwould not only avail them nothing but lead to strikes andto the loss of the benefits which they already enjoyedwithout paying dues to a union. In one of the more luridmoments of his speech, Starr even asserted that the of-ficers of the Union had furnished $80,000 in bail moneyfor men who had been indicted by the United States asout-and-out Communists. When he made this statement.Starr turned over a flip-card containing a representationof the red flag.Whether Starr's propaganda campaign against theUnion constituted an unfair labor practice is not directlyin issue in the present proceeding It is nevertheless rele-vant as background to the consideration of the issueswhich are involved in the present proceeding One ofthese issues is whether the Respondent committed an un-fair labor practice in announcing on May 26 an additionalpaid holiday in lieu of Memorial Day Titche's employeeshad not previously enjoyed such a holiday Stores in Dal-las remained open on Memorial Day. and the employeesof Titche's had not been paid for working during thisholiday.The paid holiday in lieu of Memorial Day was firstorally announced by Starr to the employees of the servicecenter early in the morning of the day before a formal an-nouncement of the holiday was made in writing. AlthoughStarr on this occasion talked to the employees for about20 minutes, apparently. she evidence concerning what hesaid is very scanty. Only two witnesses testified concern-ing Starr's remarks, Lassetter and another service centeremployee by the name of Lancaster, and neither of themcould remember very much. Both of them did remember,however, that Starr had assured them on this occasionthat the additional paid holiday that was being grantedhad nothing to do with the current union activitiesThe formal announcement, of the paid holiday in lieu ofMemorial Day, that was distributed to the employees onMay 26 read as follows:Iam pleased to make the following announcement.It is always a plea-ure to be able to add something toTitche's list of benefits. Effective immediately everyemployee is to be given an extra day paid holidaywhich will be added to the list of your other five regu-larly paid holidays.As you know, the stores in Dallas have traditionallyremained open on Memorial Day to service theircustomers; this year, along with the other majorstores in the city, Titche's is adding a holiday aroundthe period of Memorial Day so our employees canhave the advantages of an extra day off. This holidaywillbe taken between now and July 2. You willschedule this on an individual basis with your super-visor. Following the policy used in scheduling regu-lar vacations, first preference as to day will be givento those employees with the longest service.We are giving this holidayto maintainour policy ofalways being competitive As we have stated in thepast.Titche'sbelieves in being competitive inmerchandise pricing, working conditions, and wagesand benefits - benefits such as medical and life itsurance which recognize the need of our employee- and benefits su h as vacations and holidays whichadd to the enjoyment of working at Titche's.Hope you have a good time.As specified in the announcement, all the employees ofthe service center were actually granted a holiday in lieuof Memorial Day between May 26 and July 2, and thusenjoyed the holiday during a period that included the date2The petitionisin evidenceasGeneral Counsel's Exh 6, CaseIt is in evidenceas General Counsel's Exh 516-RC-4262 TITCHE-GOETTINGER COMPANY21of the election. Starr knew, of course, that the electionwas pending when the additional holiday was announced,and before making the announcement he had, in fact,sought the advice of counsel as to whether he might becharged with an unfair labor practice if he took the con-templated action. In testifying about this, Starr did notreveal, however, the nature of the advice which he hadreceived.The record shows that the paid holiday in lieu ofMemorial Day was not limited to the employees of theservice center but also granted to all Titche's employeesin Dallas County, of whom there were about 2,000.It will be observed that, apart from attributing the grantof the new holiday to the alleged policy of always beingcompetitive, no mention was specifically made in the an-nouncement of the stores that granted a paid holiday inlieu of Memorihl Day. In fact the reference in the an-nouncement to stores in the plural was incorrect. In histestimony at the hearing Starr contended that the holidaywas granted on May 26 because another store in Dallas,Sanger-Harris, had granted a paid holiday in lieu ofknown to a few of Titche's employees within a day ortwo, and that these employees mentioned it to FrankMurray, Titche's personnel director, who, by contactingthe personnel director of Sanger-Harris, whose name wasRobert R. Zimmerman, verified that such action had beentaken. Starr attributed his delay in following suit to theneed to consult counsel and to make the necessarypreparations before the new holiday could be announced.It is settled on the highest authority that the grant of abenefit by an employer to his employees during the pen-dency of a union campaign constitutes an unfair laborpractice if a purpose of the grant is to defeat or forestallunion organization. 4Imust conclude that there is substantial evidence thatStarrwould not have granted the holiday in lieu ofMemorial Day if the union election were not pending.This is indicated by the timing of the grant. which in-cludes not only its announcement less than 3 weeks be-fore the scheduled election but also its implementationimmediately before' and after the election; by the markedhostility of the respondent's executives to any form ofunion organization as manifested in their letters to theiremployees and Starr's speech of June 9 to the employees;by the other unfair labor practices in which the Respond-ent's supervisors engaged both before and after the an-nouncement of the holiday, as hereinafter related;5 byStarr's own consciousness that the decision which hewished to make might be regarded as an unfair labor prac-tice; and, finally, by the evasiveness which he manifestedand by the, contradictions in which he indulged in testify-ing about his motives.In Starr's propaganda against the Union, the most im-portant and revealing item is his letter of June 1, 1966, tothe employees, for in this letter, which must be readagainst his constant stress on the futility of union or-ganization, and the theme that benefits could be expectedonly from,the Respondent, he gave as an example of theRespondent's liberality the extra holiday in lieu ofMemorial 'Day which had just been granted by theRespondent. Thus, Starr stated in this letter to the em-ployees:Thismorning I asked Mr. Murray to give you thetrue facts concerning the benefits that you receivefrom Titche's.He showed you the sizable benefitsthat were furnished you atno cost to you.When I spoke to you personally at the ServiceCenterregarding the extraholiday (i.e.the paidholiday in lieu ofMemorial Day), I pointed out thefact that Titche's has been giving our employeeswages and benefits for the last sixty-five years. If youhave been with the company for any length of time,I think you are familiar with the improvements andadditions we have made in recent years.This is our policy:To be competitive in our industry in the City ofDallas in wages, benefits and working conditions.We havedone so inthe pastand shall continue to doso in the future.Note,well:you have received these benefitswithout any help from any outsiders.Now a union ismaking glowing promisesabout benefits.I can assureyou these are only promises.You must rememberone important thing: The union can only ask forthings - only Titche's can make the decision as towhat is fair and equitable.Obviously, the message intended to be conveyed by Starrin this letter was that the employees did not need theUnion to obtain benefits from the Respondent, and thefact that he drove this lesson home by calling their atten-tion to the extra holiday which he had just granted betrayshis true motive in taking this action.Ithas been recognized by both the Board and thecourts, to be sure, that an employer may confer a benefiton his employees,notwithstanding the pendency of aunion organizing campaign,and the incidental effect thathis action may have in discouraging union membership,if he is motivated by some legitimate business reason.The Respondent seeks to bring itself within the ambit ofthisdoctrine by invoking the defense that the actionwhich it took was necessary to maintain its policy of al-waysbeing competitive.Having invoked this affirmativedefense, Jhe Respondent was bound to establish it by per-suasive evidence.But the evidence,far from being per-suasive, actually shows that the grant of the extra holidayserved no legitimate business purpose that could not havebeen served equally well a few weeks later after the unionelection had been held.Itwould be easier to determinethe urgency of granting the extra holiday if one knew justwhat Starr meant by competition in benefits or if one un-derstood precisely why it was imperative from a competi-tive point of view to equalize benefits. But Starr remainedextremely vague on this whole subject and never definedhis terms,and, unfortunately,of all forms of competition,competitionin benefitsis the mostdifficultto assay. Itmust be apparent at least,however, that the need to main-tain competition in benefits can hardly have much in com-mon with the need to maintain current competition inprices, or even wages.Insofar as competition in benefitsis concerned, the term"competition" is also something ofa misnomer.It is more like keeping up with the Joneses,and it can be as frustrating for the Jones corporation asfor the Joneses. Benefits cannot be compared in separatecategories but must be compared as a complex whole. Incomparing the benefits given by one employer with thoseof another,it is obviously not sufficient to count up thenumber of paid holidays that each allows, for fewerholidays for the employees of one employer may be morethan offset by other benefits,such as superior pensions,See N.L.R.B. v. Exchange Parts Company,375 U S. 405.5See sectionC of thisDecision,infra.308-926 0-70-3 22DECISIONSOF NATIONALLABOR RELATIONS BOARDlife or health insurance, or even a better air conditionirosystem, and higher wages paid by an employer can go alongway to compensate for fewer or poorer fringebenefits. Even when the totality of working conditions iscompared it is often hard to say which set is superior.Actually, theRespondent failed to produce theevidence which would show whether, after the holiday inlieu of Memorial Day had been granted, its employees en-joyed a total of as many benefits as the employees ofSanger-Harris.While, concededly, such a showing mighthave been difficult to make, it would have been simple forthe Respondent to have shown that after it had grantedthe holiday in lieu of Memorial Day, the employees ofSanger-Harris and of Titche's enjoyed precisely the samenumber of paid holidays. The record does show that afterStarr had granted the holidayin lieuof Memorial DayTitche's employees had a total of six paid holidays. But,alas, the record is devoid of evidence that would showhow many holidays were already enjoyed by Sanger-Har-risemployees before it granted a holiday in lieu ofMemorial Day. As there are eight national holidays, andmany more local and religious holidays, it is quite possi-ble that Sanger-Harris still remained ahead in holidaysevenafter Titche's had added a holiday. Thus, Titche'smay have failed to keep up with Sanger-Harris despite itsdesire to be competitive.It appears, affirmatively, moreover, that Sanger-Harriswas not Titche's only competitor. At one point in histestimony Starr declared Sanger-Harris to be Titche's"major" competitor but at other points in his testimonyStarr only characterized Sanger-Harris as "a major com-petitor," or as"a primarycompetitor." [Emphasis suppli-ed.] These characterizations are, obviously, contradicto-ry. The truth is that Titche's competed directly, as Starralsoadmitted,withNeiman-Marcus, the nationallyknown Dallas department store, and also with SearsRoebuck and Company, which had a store at Lamar andRoss Avenue, which, although not located in what is con-sidered the central business district of Dallas, is neverthe-less close to the downtown area of Dallas. Now, despitethe fact that Sears Roebuck had been giving the em-ployees of the Dallas store, as well as the employees of itsother stores, a paid holiday in lieu of Memorial Day be-fore Titche's did so, Starr had in no way been disturbedby the greater liberality of Sears Roebuck. Yet Titche'sstores in Dallas were, like the Sears Roebuck store in theDallas area, part of a national chain. On the other hand,itappears that Neiman-Marcus, did not give its em-ployees a paid holidayin lieuof Memorial Day, and didnot follow Titche's example in this respect until sometimeafterwards. If Starr could ignore the example which hadbeen set by Sears Roebuck, and Neiman-Marcus couldignore for an appreciable time the example set by Starr,itwould seem to be a fair conclusion that Ttarr himselfcould have waited a few additional weeks before grantingthe holiday in lieu of Memorial Day. Certainly theRespondent presented no evidence that its employeeswere quitting in large numbers and accepting employmentwith its competitors.Indeed Starr was not very consistent as a witness in at-tempting to explain his action. Pressed to state whetherany other consideration had entered into his decision togrant the additional holiday, he answered: "Yes, the con-sideration of being a good employer." But at other pointsin his testimony Starr also declared the action taken bySanger-Harris in grantingthe holiday to be his "primaryreason." Asked to state what his secondary reason hadbeen, Starr asserted that there was "no secondaryreason." This would, of course, make it the only reason.These contradictions clearly betray, again, Starr's realmotive, which was to influence the employees to voteagainst the Union in the election by convincing them thathe was a good employer.It is true, of course, that it cost the Respondent a sub-stantial sum of money to be "a good employer," sinceonce the decision had been made to pay for the additionalholiday, it had to be given not only to the approximately158 employees in thebargainngunit but also to all ofRespondent's employees in Dallas County, who num-bered approximately 2,000. But the commission of unfairlabor practices is frequently costly even when it does notinclude the conferral of benefits, or the discharge of em-ployees, for it leads to litigation, which is itself costly.Nevertheless, such costs are often endured to forestallthe still greater costs resulting from a successful uniondrive, which might lead to general wage increases, and tomany more benefits than one additional holiday. Thuscost has little to do with the question whether theRespondent in incurring it had an unlawful motive. Thefact that the additional holiday did cost money servesagain, however, to illustrate another of the contradictionsinvolved in the Respondent's defense. Bynotgranting theadditional holiday, the Respondent could have gained acompetitive advantage over Sanger-Harris and its othercompetitors, for with lower costs it could have undersoldthem.In hisbrief, counsel for the Respondent citesPhillipsManufacturing Company,148 NLRB 1420,Higgins In-dustries, Inc.,150 NLRB 106, andChampion PneumaticMachinery Co.,152 NLRB 300, as supporting his posi-tion. The situations in these cases have little in common,however, with that in the instant case. Although not citedby counsel for the Respondent, there is a case,W. T.Grant Company,104 NLRB 338, in which wages wereincreased by the manager of the Grant store in Elkins,West Virginia, after he had been informed by the managerof a Murphy store located in thesameblock that he in-tended to raise the wage levels in his store. Priding him-self on paying his employees as well as any store in El-kins, the manager of the Grant store followed suit, not-withstanding the fact that a unioncampaign was inprogress. The Trial Examiner and the Board held that theRespondent had violated Section 8(a)(1) of the Act butthe Fifth Circuit declined to enforce the Board's Order inN.L.R.B. v. W. T. Grant Company,208 F.2d 710, 712.The resemblance between theGrantcase and theinstantcase is, however, only superficial. Apart from all theother circumstances that distinguish the two cases, thecourt was unable to find any other violations of Section8(a)(1) of the Act, which removed, of course,an impor-tant prop in cases of this kind.C.The Other Unfair Labor Practices of the RespondentThe evidence also shows that Carroll Wayne Lassetter,one of the most active employees in the union drive, wasrepeatedly and persistently interrogated by the super-visors of the Respondent. The first of these interrogationsappears to have occurred on or about March 24. About7:30 a.m. of the morning in question Lassetter had a flattire on his tractor as he came off his run. He obtained thekeys to the garage from Sammy Young, one of the em-ployees, so that he could obtain another tire. When hetook the keys back to the office of Tony DiaForli, Jr., the TITCHE-GOETTINGER COMPANY23receiving and marking manager at the service center, hefound, not only the latter to be there but also ManuelPuentes, Jr., his immediate supervisor. DiaForli told Las-setter to sit down, that he wanted to talk to him. DiaForlithen asked Lassetter what he knew about "this scut-tlebutt about a union." Lassetter replied that he knewnothing, and DiaForli then remarked that "if a union evergot started that he could fire fifty people because Allied'scontract calls for each person to mark five hundred itemsper hour" (this referred to the work of the employeeswhose jobs were to mark merchandise). DiaForli fol-lowed this intimidating declaration with a query as towhether Lassetter had signed a union card but the latterwould not answer this query. Puentes joined the conver-sationat this point by asking: "Are yousureyou did notsign a union card?" Lassetter again declined to anwer thisquestion.On or about March 29, a day after about 18 of Titche'semployees had held a meeting at the IEU hall in the 1500block of Maple Avenue in Dallas, Lassetter was also in-terrogated by Clifford Farsje, operations manager at theservice center. About 3 p.m. that day, Puentes had in-structed Lassetter to carry a load to the Northpark Store,and, when he arrived there, he found Farsje standing onthe dock. The latter walked over to Lassetter's truck andasked him what he knew about "this union mess." WhenLassetter denied that he knew anything, Farsje invitedhim to join him in a cup of coffee in the Granada Room oftheNorthpark Store, where he asked Lassetter howmany people had been at the union meeting the previousday. The latter's reply was that there had not been toomany but Farsje contradictedhim, statingthat there hadbeen"eighteen people at the-union meeting,"and alsoinquired how many union cards had been signed at themeeting.Lassetter replied that the way the unionrepresentative had talked not enough employees hadsignedcards to starta union.Farsje then remarked thatever since the Allied Store in Houston had becomeunionized it had been in an uproar, and asked Lassetterwhether he himself had signed a union card,and also whohad started the union at the service center. Lassetter ad-mitted that he had signed a union card but assured Farsjethat none of the truckdrivers at the warehouse had beenresponsible for starting the Union.On or about April 18, about 3 p.m., when Lassettercame off a run, he was told by DiaForli that E. G. Ricket-son, the warehouse manager, wished to see him in thetransfer room office. When Lassetter arrived there, hefound Ricketson talking to Olem Hamby, a shipping andreceiving room employee. Ricketson had a sheet of paperin his hand,and he was remarking:"Iwill start all over."He then read from the sheet of paper a statement to theeffect that Titche's had received a request from the Unionfor recognition and that if anyone talked to the em-ployees, whether, on or off the job, about union activities,they should come and tell him, and the Company wouldprotect their rights. Ricketson made the same statement,moreover, to all of the employees upon Starr's instruc-tions.On or about June 1, about 8:30 a.m., Lassetter wassitting in the employees'lounge in the service center withanother employee by the name of Leslie LeVoid Lan-caster when DiaForli entered the lounge and joined them.He had a paper in his hand, and he handed it to the twoemployees and told them to read it before they decidedwhether they wanted a union. On the paper, appeared thetext of the Texas right-to-work law. After Lassetter andLancaster had read it, DiaForli proceeded to explain thatunder that law employees who went on strike could bereplaced and refused reemployment after the strike hadbeen settled.DiaForli then went on to reminisce abouthis own experience with unions.He confessed that whenhe had been living in New Jersey he had himself been aunion member,but he made it clear that in his opinionunions were only for skilled labor,and that,so far asTitche's employees were concerned,he could take any-one who had an eighth grade education off the street, andteach him the whole marking procedure in half a day. Hewent on to explain,moreover,that Allied Stores did nothave a marking room before,and could do without onenow. Indeed,he even disclosed that Allied Stores did notreally need the whole Dallas operation,and if it startedcosting the stockholders money because it had goneunion,they would close down every store in Dallas.Harold Denis Richards,at whose home the union or-ganizing campaign had been launched, was also inter-rogated twice by Farsje at a time when the latter was nolonger warehouse manager but was working,apparently,at the Northpark Store.On or about March 31, 1966,Farsje found Richards at the store's loading dock in theearly afternoon and invited the latterto havecoffee withhim in the Granada Room.Once there,Farsje began topump Richards about the Union's activities.Richards de-nied that he had any knowledge of these activities.Nevertheless,Farsje askedhim whether he had signed aunion card,and when he admitted that he bad done sp,Farsje remarked that he had heard that Richards "was in-stigating the union at the warehouse."Richards askedwhere Farsje had obtained this information but receivedno answer to his question.Instead,.Farsje told Richardsthat he felt that"he had treated the employees fairly andhadn't done anything to bring this about."Richards con-ceded that if Farsje were still warehouse manager "weprobably wouldn't have done this."Encouraged by thisassurance,Farsje asked Richards whether Wayne Las-setter had signed a union card,whether the employeeshad had a union meeting,and how many had been presentat the meeting. Apparently,Richards answered only thelastquestion,telling Farsje that23, or25, or 26 em-ployees had been present at the union meeting.Farsjechallenged this estimate,however, stating that he hadheard that about 18 employees had been present,and ex-pressed a doubt that the Union would do them any good.Farsje concluded the interview by remarking to Richardsthat if he felt that all this was none of his business, hecould say so,and go back to work.A fewdays later, how-ever,when Richards was unloading a truck at theNorthpark store,Farsje came up to him again and askedwhether there had been any more union meetings.Richards replied that there had been no more unionmeetings.Farsje then asked Richards how some of theother employees felt about the Union,and Richardsreplied that he did not know.Another employee at the service center,Alvis C.Gregory,who had worked in the major appliance andtelevision department for about 10 years, and who washard of hearing, was interrogated by John Dunne, thehead of his department,on or about May 27. When, at theend of the day, Gregory returned from making his servicecalls,Dunne remarked to him:"Say, what about thisunion thing?" Gregory replied that"it looked like we gota union whether we like it or not." Dunne disputed this,declaring that there was only one man in his departmentwho would vote for the Union,and thatGregory knew 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDwho that was. Dunne added:"We don'twant a union, andif the union comes in we can close this shop down andfarm out the work."Dunne concluded his remarks by ad-vising Gregory to vote against the Union.On June 14, which was 2 days before the scheduledelection,DiaForli seized the opportunity to attempt topersuade Ronnie Tischmacher,one of the service centeremployees,to vote the right way in the election. WhileTischmacher was working in the transfer room,DiaForlicame up to him about 10:30 a.m., and said:"Come overhere to the loading dock.Iwant to talk to you."In the en-suingconversation,DiaForliaskedTischmacher:"Where's the company failed you?" Tischmacher's replywas: "Nothing."DiaForli went on to speak about his ex-perience with unions,and to assure Tischmacher thatTitche's was the best company he had ever worked for.Tischmacher asked DiaForli what kind of retirement planthe Company had, and to this question DiaForli repliedthat the Company matched dollars with social security,and that he would get no more benefits than he now hadwhen the Union came in.During the afternoon of the nextday, when Tischmacher was again in the transfer roomarea,Frank Murray sought to reinforce the messagewhich DiaForli had sought to convey the previous day.Murray came into the transfer room,pointed his finger atTischmacher,and remarked:"Vote no, tomorrow, Ron-nie." Having done so, Murray smiled and walked off.Clifford Farsje, E. G. Ricketson,and Frank Murraywere not called as witnesses on behalf of the Respondent,and the testimony relating to the incidents in which theywere involved stands, therefore,uncontradicted. TonyDiaForli, John R.Dunne, and Manuel Puentes werecalled as witnesses by the Respondent,and gave versionsof their conversations with Lassetter,Lancaster, Grego-ry, and Tischmacher which differ from those of these em-ployees. I credit,however, the testimony of these em-ployees who were called as witnesses by counsel for theGeneral Counsel.DiaForli, who was the Respondent'sprincipalwitness,must be regarded as thoroughly dis-credited.He admitted enough of his conversations withthe employees concerned to show that he must have saideverything which the latter attributed to him. His at-tempted explanations of what he claimed that he said aredifficult indeed to believe.Despite the manifest hostilityof the Respondent towards the Union, DiaForli actuallycontended for example,that Lassetter volunteered the in-formation that he had signed a union card.There are alsoflat contradictions between DiaForli's testimony at thehearing and statements made by him in his prehearing af-fidavit.There are also discrepancies between thetestimony of DiaForli and Puentes.DiaForli, like Las-setter,testified that his conversation with the latter oc-curred in the morning on or about March 24, but Puenteswas positive that the conversation in question took placein the afternoon.DiaForli could not even rememberwhether Puentes was present during the conversation.Dunne gave even more absurd testimony than eitherDiaForli or Puentes.He claimed that he had his conver-sation with Gregory in order to remind him to be sure tovote in the election because Gregory was very hard ofhearing but Dunne never succeeded in explaining theconnection between the necessity for the reminder andGregory's hearing defect. Dunne admitted that he had alittle additional conversation with Gregory but he simplycould not remember what the conversation was about.After repeating this a number of times, he finally deniedflatly that he had said to Gregory that if the Union camein, they would close down the appliance service depart-ment and farm out the work.I do not share the doubts of counsel for the Respondentconcerning the credibility of the General Counsel's wit-nesses. In particular,he attacks the testimony of Las-setter on the grounds that the latter in a prehearing af-fidavit did not mention any conversation with Farsje, andthattherearediscrepanciesbetweenLassetter'stestimony and the statement in this affidavit concerninga conversation with DiaForli on April 18. It is true thatthere is no specific mention in this affidavit of Lassetter'sof his encounter with Farsje on or about March 29. Thereis reason to doubt,however that this affidavit was in-tended to be complete,for there is no mention in this affi-davit for example, of Lassetter's encounter with DiaForliand Puentes on or about March24.6 Yetcounsel for theRespondent does not question that such an encountertook place.No doubt he fails to do so because bothDiaForli and Puentes, his own witnesses,admitted a con-versation with Lassetter on or about March 24 on the oc-casion when Lassetter came inwith a flat tire, althoughneither DiaForli nor Puentes agreed,of course,with Las-setter's version of the conversation.The evidence of Las-setter concerning his interrogation by Farsje is supported,moreover,by the testimony of Richards, who, like Las-setter, was interrogated concerning his union activities byFarsje in pretty much the same manner a day or two afterhe had interrogated Lassetter.As for the statement madeby Lassetter in the affidavit concerning the conversationwith DiaForli on April 18 in the presence of Ricketson,thismust relate to a totally different conversation aboutwhich Lassetter was not asked to testify at the hearing,doubtless because nothing was said in the conversationthat would be coercive.There can be not the slightestdoubtconcerning the truthfulnessofLassetter'stestimony concerning Ricketson's instructions to the em-ployees to report to the management any attempts on thepart of the Union to solicit their support.To summarize the evidence, it shows that the Respond-ent through a good number of its supervisors-DiaForli,Puentes, Farsje,Ricketson,Dunne, and Murray-inter-rogated the employees in order to ascertain who the unionleaders were,who the employees were who had signedunion cards, and how many of the employees were at-tending union meetings,pretending at the same time thatthey had such information already, and creating in thismanner an impression of surveillance; that in the courseof the interrogations they made threatening remarks,leading the interrogated employees to believe that theirjob security would be imperiled if they continued to sup-port the Union;that they instructed the employees to re-port to them any attempts to solicit their support of theUnion,whether or not such attempts were made on or offthe job;and finally that at least one instance an em-ployee was instructed how to vote in the forthcomingelection.Counsel for the Respondent seems to argue in his briefthat there are no allegations in the complaint covering anumber of the incidents developed at the hearing. Whilethere are some slight variations between the pleadingsand the proof,the evidence that would be affected by the6 Lassetter gave quite a number of affidavits to Board agents,at leastthree and perhaps five. TITCHE-GOETTINGER COMPANY25variances is only cumulative. It is true also that there isno allegation at all in the complaint with respect toRicketson's instructions to the employees to report unionsolicitations to themanagement. But counsel for theRespondent made no objection at the hearing to receivingthe evidence relating to the giving of this instruction, andthe issue involved was fully litigated. Indeed, the Re-spondent's counsel even agreed to stipulate that Ricker-son was a supervisor within the meaning of the Act,although no such allegation was contained in the com-plaint, or in the amendments to the complaint, as in thecase of the other supervisors. Findings may be made, ofcourse, with respect to any issue that has been fullylitigated.Counsel for the Respondent also makes a number ofsubstantive contentions, but they are also without merit.Thus he not only contends that Ricketson's instructionsto the employees to report any attempts at union solicita-tion, whether on or off the job, was not an unfair laborpractice but also that it cured any prior unlawful activity ofany other supervisor, presumably because protection waspromised to the employees who followed the instructions.But this only aggravated the unfair labor practice, for ineffect the Respondent was promising to engage in furtherinterferencewith legitimate union activities. It is, ofcourse, well settled that invitations to employees to re-port to the employer legitimate union activities constituteunfair labor practices.' I also cannot agree with thefurther contention that DiaForli's remark about closingdown the marking room was merely the discussion of apossibility, for the possibility mentioned was clearly athreat, nor does it seem to me to make any difference thatFarsje's activitiesmay have occurred away from thewarehouse, and that there is no evidence that any otheremployee became aware of them. I know of no require-ment that an unfair labor practice can be committed onlyon the Employer's immediate premises, or that coerciveinterrogations are unlawful only if another employee ispresent. Coercive interrogations of individual employeesare just as bad, if not worse, than interrogation of groupsof employees.8 I am equally at a loss to understand howthe incidents in which Farsje, as well as Dunne were in-volved, can be considered "isolated." The basis for thisargument is, apparently, the assumption that in the law oflabor relations any one supervisor is permitted at leastone unfair labor practice. Finally, I take seriously, Mur-ray's instruction to Tischmacher on how to vote, despitethe smile that followed the instruction. The smile mayhave betokened satisfaction, as well as a jesting mood,and the Respondent never called Murray as a witness toexplain what he had in mind.IV.THE REMEDYIn view of the serious nature of the violations of theAct bythe Respondent's representatives or supervisors,Ishall recommend a broad form of cease-and-desistorder,restraining the Respondent from infringing uponany of the rights guaranteed to employees by Section 7 ofthe Act.CONCLUSIONS OF LAW1.The Respondent,Titche-Goettinger Company, isan employer engaged in commerce,or in an industry af-fecting commerce,within the meaning of Section 2(6) and(7) of the Act.2.Retail,Wholesale and Department Store Union,AFL-CIO,,is a labor organization within the meaning ofSection 2(5) of the Act.3.By conferring upon its employees an additionalholiday in lieu of Memorial Day; by interrogating its em-ployees coercively concerning their union activities; byaccompanying these interrogations by threats to the jobsecurity of its employees if they continued to support theUnion;by attempting to create in the minds of its em-ployees the impression that their union activities wereunder surveillance;by instructing its employees to reportto their supervisors any attempts to solicit their supportof the Union,whether or not such attempts were made onor off the job; and,finally, by instructing one of its em-ployees to vote against the Union in a forthcoming elec-tion, the Respondent interfered with,restrained, andcoerced its employees in the exercise of the rights guaran-teed to them in Section7 of the Actand thereby com-mitted unfair labor practices affecting commerce withinthe meaning of Section 8(a)(1) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended,Irecommend that theRespondent,Titche-Goettinger Company, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a)Conferring upon its employees any additionalbenefits, whether in the form of paid holidays or other-wise, in order to influence their union activities.(b) Interrogating its employees coercively concerningtheir union activities.(c)Threatening the job security of its employees ifthey continue to support the Union.(d)Attempting to create in the minds of its employeesthe impression that their union activities are under sur-veillance.(e) Instructing its employees to report to their super-visors any attempts to solicit their support of the Union,whether or not such attempts are made on or off the job.(f)Instructing any of its employees to vote against theUnion in any election that may be held.(g)In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed to them in Section 7 of the Act.2.Take the following affirmative action in order to ef-fectuate the policies of the Act:'See, for instance,National Welders Supply Co., Inc., etc.,132 NLRB660;Rea Construction Company,137 NLRB 1769,Burlington Indus-tries, Inc, VintonWeavingCompany Plant,144 NLRB 245,ThurstonMotor Lines, Inc.,149 NLRB 1368;The Borden Company,157 NLRB11009The Fourth and Fifth Circuit Court of Appeals have identicallydeclared "Even a single question put to a single employee may be a viola-tion, however, if there is a background of union hostility." SeeN L R.B.vCameo, Inc.,340 F 2d 803, 805 (C.A. 5) andN.L.R B. v. LexingtonChair Company,361 F.2d 283(C.A. 4). 26DECISIONSOF NATIONAL(a)Post at its warehouse and service center at 10750Denton Drive, in the city of Dallas, Texas, copies of theattached notice marked "Appendix."9 Copies of saidnotice, to be furnished by the Regional Director for Re-gion 16, after being duly signed by the Respondent'srepresentative, shall, be posted by the Respondent im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(b)Notify the said Regional Director, in writing,within 20 days from the receipt of this Decision, whatsteps the Respondent has taken to comply herewith.'°9 In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order."10 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read:"Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respond-ent has takento comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct, as amended, we herey notify our em-ployees that:WE WILL NOT confer upon our employees any ad-ditional benefits, whether in the form of paid holidaysor otherwise, in order toinfluencetheir union activi-ties.LABOR RELATIONS BOARDWE WILL NOT interrogate our employees coercive-ly concerning their union activities.WE WILL NOT threaten the job security of our em-ployees if they continue to support the Union.WE WILL NOT attempt to create in the minds of ouremployees the impression that theirunionactivitiesare undersurveillance.WE WILL NOT instruct our employees to report totheir supervisors any attempts to solicit their supportof the Union, whether or not such attempts are madeon or off the job.WE WILL NOT instruct any of our employees tovote against the Union in any election that may beheld.WE WILL NOT in any like or related manner inter-fere with,restrain,or coerce our employees in the ex-ercise of their right to self-organization, to form labororganizations, to joinor assistRetail,Wholesale andDepartment Store Union, AFL-CIO, or any otherlabor organization, to bargain collectively throughrepresentatives of their own choosing or to engage inother concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, orto refrain from any or all such activities.TITCHE-GOETTINGERCOMPANYEmployerDatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Room 8A24,Federal Office Building, 819 Taylor Street, Fort Worth,Texas 76102, Telephone 334-2941.